The Surrogate.
The authority of the Surrogate over testamentary trustees is purely statutory, the Supreme Court having general jurisdiction and authority over them, and I am not aware of any statute which confers authority upon this court to grant the relief sought in this proceeding.
*499By the Laws of 1850, (chapter 272, amended by chapter 115 of the Laws of 1866,) testamentary trustees were authorized to render and finally settle their accounts before the Surrogate.
By chapter 782, of the Laws of 1869, section 1, the Surrogate is empowered to compel such trustees to aecoun t in the same manner as executors, etc., and by chap. 482, of the Laws of 1871, the latter act was amended, so as to enable the Surrogate to require security from such trustees, in the same manner as he could require it of executors, etc., and by chapter 359, of the Laws of1870, the Surrogate of this county is authorized on the application of an executor, trustee, etc., named in any will proved in his court, to revoke such letters, discharge such trustees, and appoint others.
These are believed to be all the acts relating to the authority of the Surrogate over the conduct of testamentary trustees. I am of the opinion that none of these embraced the power sought to be exercised in this proceeding, for it is not a proceeding for the purpose of procuring an accounting or security, or for removing or substituting a trustee, but is in the nature of a bill in equity to compel the executors, or trustees, to complete an alleged purchase and sale of the premises in question, on the allegation that they have neglected their duties in that particular.
If the question should arise upon final accounting of the trustees before this court and it should be adjudged that the sale was regularly made, and that they should have collected the purchased price, then undoubtedly, on such account, they should be charged with the amount, but as it is clear that the sale was not in fact made, but the bid by Rogers was made for the purpose of preventing a sacrifice of the property, and as the will conferred the largest discretion upon the trustees as to a sale, it *500seems to me, it would be an unwarrantable invasion of their prerogatives, to attempt to control their discretion.
The examination of this case has led me to the con elusion that there is a defect in the law in respect to the the authority of this court, over testamentary trustees, and it seems to me that it would be reasonable as well as beneficial to confer upon the Surrogate full authority over testamentary trustees in respect to any property of a deceased person entrusted to them, but until such authority shall be conferred, it is my obvious duty to withhold its exercise.
It may be urged that 2 Rev. Stat. 220, section 1 is sufficiently broad to cover this case, and if they were acting in the capacity of executors such would undoubtedly be true, for the third subdivision gives the Surrogate full power to control the conduct of executors and administrators, and subdivision six provides, that tho Surrogate shall have authority to administer justice in all matters relating to the affairs of deceased persons according to the provisions of the statutes of this State? but the limitation, according to the provisions of the statutes of this State is evidently designed to restrict the authority of the Surrogate in his control of those officers, over whom he has special jurisdiction by statute; If a larger interpretation could be given to this sixth subdivision it would confer authority upon the Surrogate to control the conduct of a trustee appointed by the Supreme Court, or a receiver of the assets of a deceased person, which evidently was never designed.
Petition dismissed.